Case 7:19-cv-08220-NSR-LMS Document 16
                                    15 Filed 05/12/20
                                             04/27/20 Page 1 of 4
Case 7:19-cv-08220-NSR-LMS Document 16
                                    15 Filed 05/12/20
                                             04/27/20 Page 2 of 4
Case 7:19-cv-08220-NSR-LMS Document 16
                                    15 Filed 05/12/20
                                             04/27/20 Page 3 of 4
Case 7:19-cv-08220-NSR-LMS Document 16
                                    15 Filed 05/12/20
                                             04/27/20 Page 4 of 4




     Dated May 12, 2020
